DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.

Response to Amendment
The Amendment filed 28 November 2022 has been entered.  Claims 1-3 and 7-10 remain pending in the application.  Claims 4-6 were previously withdrawn as being drawn to a non-Elected Invention.  The previous Office Action was mailed 28 June 2022. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Qu (9,394,476) in view of Li (2014/0262276) (both cited previously).
Regarding independent claim 1, Qu discloses A method for treating a zone of a well (abstract “treating a well with the fluid exhibiting the increased viscosity”), comprising: 
controlling a breaking time of a well treatment fluid by adjusting a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone (e.g., Col. 7, lines 49-50 “When the dose of the breaker increased to, for example, 2 gpt, the breaking action was much faster”), the well treatment fluid comprising: 
a water phase (Col. 4, lines 38-39 “The aqueous fluid may beneficially include produced water”), 
the water-soluble polymer (Col. 3, line 55 “The viscosifying agent may contain a polymer” e.g. Col. 6, line 52 “crosslinked polyacrylamide”) at between 0.01 and 10 wt% (e.g., Examples 2-10, Example 2 “30 ppt (pounds per thousand gallons) guar” = ~0.4 wt%), and 
the water-soluble source of the aldehyde or ketone (Col. 2, lines 60-62 “A rheology modifier, such as a crosslinked gel breaker, may be based on an aldehyde, including a dialdehyde, for example glyoxal”) at less than 1 wt% (Col. 4, lines 20-23 “The well treatment fluid ingredients may contain up to 10 weight % (wt %) rheology modifier, such as […] from about 0.01 wt % to about 0.5 wt %”); and
introducing the well treatment fluid into the zone of the well (Col. 4, lines 36-38 “Treating the well with the well treatment fluid may include hydraulic fracturing, gravel packing, sand control, or other known applications for crosslinked well treatment fluid”), 
wherein the aldehyde or ketone increases the solubility of the water-soluble polymer (i.e., by acting as a Col. 2, line 60 “crosslinked gel breaker”).
Regarding “a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone,” Applicant should note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Also, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.  For example, Qu also discloses “Chemically changing the aldehyde to an acid, as in the case of glyoxal forming oxalic acid, may involve one or more reaction mechanisms not completely defined in the literature. Even so, one or more chemical reactions are believed to occur in the change, one of which may be oxidation of the aldehyde or of an intermediate component to form acid. Chemically changing the glyoxal may instead or additionally yield other acid(s) and/or other chemical(s) involved in decreasing viscosity of the crosslinked well treatment fluid” (Col. 3, lines 37-45).  Accordingly, although Qu theorizes that the glyoxal converts into oxalic acid that breaks the polymer, Qu is uncertain and recognizes other possible explanations.  Nevertheless, Qu also plainly provides glyoxal as a polymer breaker precursor, which must provide “a concentration of a water-soluble source of an aldehyde or ketone to ensure the aldehyde or ketone breaks a water-soluble polymer within the zone” and “wherein the aldehyde or ketone increases the solubility of the water-soluble polymer” as claimed.  
Regarding the bottom hole temperature, Qu does not appear to describe any limits on the usable temperatures for Qu’s system.  For example, Qu states “Latent acids, such as esters and polylactic acid, are known for use as slow-release breakers. Glyoxal chemically changes to oxalic acid at increasing rates for increased temperature and increased pH. Accordingly, release rate may be controlled in the environment of a well treatment fluid, such as a hydraulic fracturing gel” (Col. 4, lines 52-56), which implies that lower temperatures would be useful to slowing the release rate (to use like a “slow-release breaker”).  Accordingly, it appears any typical temperature would be suitable for Qu.
However, Qu fails to specify a bottom hole temperature of 70°C or less.
Nevertheless, such bottom holes temperatures are well-known and ordinary in the art.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “In a low-permeability subterranean formation, the viscosity of the fluid is sufficiently low as to not slow penetration of the consolidating fluid into the subterranean formation. For example, in a low-permeability subterranean formation, suitable initial viscosities may be similar to that of water, such as from about from about 1 cP to about 10,000 cP, or be from about 1 cP to about 1,000 cP, or be from about 1 cP to about 100 cP at the treating temperature, which may range from a surface temperature to a bottom-hole static (reservoir) temperature, such as from about 4°C to about 80°C, or from about 10°C to about 70°C, or from about 25°C to about 60°C, or from about 32°C to about 55°C” ([0068]).
Although silent to the bottom hole temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the zone has a bottom hole temperature of 70°C or less,” in order to treat a formation at a typical bottom hole temperature; and further to control the release rate like a “slow-release” breaker.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Finally, the modification is obvious as no more than the use of familiar elements (known crosslinkable polymers; known crosslinkers; known glyoxal breaker) according to known techniques (treating a well at known/ordinary bottomhole temperatures) in a manner that achieves predictable results (breaking of the crosslinked polymer).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claim 2, as in claim 1, Qu does not appear to describe any limits on the usable temperatures for Qu’s system. 
However, Qu fails to specify a bottom hole temperature of 27°C or less.
Nevertheless, such bottom holes temperatures are well-known and ordinary in the art.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “In a low-permeability subterranean formation, the viscosity of the fluid is sufficiently low as to not slow penetration of the consolidating fluid into the subterranean formation. For example, in a low-permeability subterranean formation, suitable initial viscosities may be similar to that of water, such as from about from about 1 cP to about 10,000 cP, or be from about 1 cP to about 1,000 cP, or be from about 1 cP to about 100 cP at the treating temperature, which may range from a surface temperature to a bottom-hole static (reservoir) temperature, such as from about 4°C to about 80°C, or from about 10°C to about 70°C, or from about 25°C to about 60°C, or from about 32°C to about 55°C” ([0068]).
Although silent to the bottom hole temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the zone has a bottom hole temperature of 27°C or less,” in order to treat a formation at a typical bottom hole temperature; and further to control the release rate like a “slow-release” breaker.   
Regarding claim 3, Qu anticipates wherein the water-soluble source of aldehyde or ketone comprises formaldehyde, acetaldehyde, propionaldehyde, glyoxal, glutaraldehyde, acrolein, acetone, methyl ethyl ketone, diethyl ketone, or combinations thereof (Col. 2, lines 60-62 “A rheology modifier, such as a crosslinked gel breaker, may be based on an aldehyde, including a dialdehyde, for example glyoxal”).
Regarding claim 8, Qu discloses wherein the water-soluble polymer comprises a polyacrylamide, polysaccharide, galactomannan, or combinations and derivatives thereof (Col. 3, line 55 “The viscosifying agent may contain a polymer” e.g. Col. 6, line 52 “crosslinked polyacrylamide” and Col. 7, line 29 “guar” = galactomannan, which is a polysaccharide).
Regarding claim 9, Qu discloses wherein the well treatment fluid further comprises a crosslinker (Col. 3, lines 5-8 “a well treatment method includes forming a well treatment fluid by combining ingredients including an aqueous fluid, a viscosifying agent, a crosslinker, and a rheology modifier containing an aldehyde”).
Regarding claim 10, Qu fails to disclose including a surfactant.
Nevertheless, surfactants are ordinary additives for well treatment fluids.  For example, Li teaches “treating a subterranean formation” (abstract) with a fluid comprising breaker ([0052]) wherein “Surfactants can be added to promote dispersion or emulsification of components of the fluid, or to provide foaming of the crosslinked component upon its formation downhole. Suitable surfactants include alkyl polyethylene oxide sulfates, alkyl alkylolamine sulfates, modified ether alcohol sulfate sodium salts, or sodium lauryl sulfate, among others. Any surfactant which aids the dispersion and/or stabilization of a gas component in the fluid to form an energized fluid can be used. Viscoelastic surfactants, such as those described in U.S. Pat. No. 6,703,352, U.S. Pat. No. 6,239,183, U.S. Pat. No. 6,506,710, U.S. Pat. No. 7,303,018 and U.S. Pat. No. 6,482,866, each of which are incorporated by reference herein in their entirety, are also suitable for use in fluids in some embodiments. Examples of suitable surfactants also include, but are not limited to, amphoteric surfactants or zwitterionic surfactants” ([0047]); “Charge screening surfactants may be employed. In some embodiments, the anionic surfactants such as alkyl carboxylates, alkyl ether carboxylates, alkyl sulfates, alkyl ether sulfates, alkyl sulfonates, α-olefin sulfonates, alkyl ether sulfates, alkyl phosphates and alkyl ether phosphates may be used. Anionic surfactants have a negatively charged moiety and a hydrophobic or aliphatic tail, and can be used to charge screen cationic polymers. Examples of suitable ionic surfactants also include, but are not limited to, cationic surfactants such as alkyl amines, alkyl diamines, alkyl ether amines, alkyl quaternary ammonium, dialkyl quaternary ammonium and ester quaternary ammonium compounds. Cationic surfactants have a positively charged moiety and a hydrophobic or aliphatic tail, and can be used to charge screen anionic polymers such as CMHPG” ([0048]); and “In other embodiments, the surfactant is a blend of two or more of the surfactants described above, or a blend of any of the surfactant or surfactants described above with one or more nonionic surfactants. Examples of suitable nonionic surfactants include, but are not limited to, alkyl alcohol ethoxylates, alkyl phenol ethoxylates, alkyl acid ethoxylates, alkyl amine ethoxylates, sorbitan alkanoates and ethoxylated sorbitan alkanoates. Any effective amount of surfactant or blend of surfactants may be used in aqueous energized fluids” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qu to include “wherein the well treatment fluid further comprises a viscoelastic, non-ionic, cationic, anionic, or zwitterionic surfactant,” in order to “promote dispersion or emulsification of components of the fluid, or to provide foaming”; or to “charge screen” the polymers.

Response to Arguments
Applicant's arguments filed 28 November 2022 with respect to claims rejected under 35 USC § 103 over Qu in view of Li have been fully considered but they are still not persuasive. 
In Applicant’s arguments, first, Applicant states “While the Qu reference is extremely vague about the mechanism and nature of this chemical change, it cannot be read out of the reference entirely, since if conversion from glyoxal to oxalic acid were an inherent consequence of downhole conditions, there would be no need for such a discrete step at all, and no teaching or disclosure supporting the sequenced method steps of linking, then breaking” (p.4).
If Qu disclosed certainty in Qu’s mechanism, it would be improper to read out of the reference.  However, the Qu reference makes clear that Qu is simply uncertain about the exact mechanism of action, which is different from Qu requiring Qu’s proposed mechanism.  For example, Qu states “Chemically changing the aldehyde to an acid, as in the case of glyoxal forming oxalic acid, may involve one or more reaction mechanisms not completely defined in the literature. Even so, one or more chemical reactions are believed to occur in the change, one of which may be oxidation of the aldehyde or of an intermediate component to form acid. Chemically changing the glyoxal may instead or additionally yield other acid(s) and/or other chemical(s) involved in decreasing viscosity of the crosslinked well treatment fluid” (3:37-45).  Critically, Qu even recognizes that the “other chemical(s)” from the glyoxal may instead decrease viscosity – which appears to be the glyoxal itself, as recognized by Applicant.
As previously, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.  In this case, Applicant has merely recognized another advantage that glyoxal can also directly contribute to the breaking, but this advantage would flow naturally from following the suggestion of Qu that glyoxal is provided and may instead or additionally yield other chemicals involved in decreasing viscosity.  Accordingly, this cannot be the basis for patentability when the differences would otherwise be obvious.
To reiterate, Qu does not actually require the glyoxal convert to acid to break, but merely proposes that the glyoxal may convert to acid to break.  Accordingly, this argument is not persuasive.

In Applicant’s arguments, second, Applicant states “Applicant respectfully offers an opposing interpretation; given that Qu's mechanism relies on the conversion of glyoxal to oxalic acid, if there is any implication, it cuts against the use in low temperatures. This is further supported by the fact that every viscosity test in the Qu reference takes place at 200°F (93°C) or above” (p.4) and appears to refer to this interpretation as a “teaching away” (p.5).  Applicant further states “The Office has thus identified no teaching or suggestion in the Li patent that would enable Qu's breaker, specifically, to operate at the claimed temperatures” (p.5).
However, the cited section of Qu states “Latent acids, such as esters and poly lactic acid, are known for use as slow-release breakers. Glyoxal chemically changes to oxalic acid at increasing rates for increased temperature and increased pH. Accordingly, release rate may be controlled in the environment of a well treatment fluid, such as a hydraulic fracturing gel” (4:51-56).  Applicant is reminded that Qu suggests glyoxal is a latent acid and thus could be treated like a “slow-release” breaker.
Applicant’s interpretation is simply not a reasonable interpretation of this section in Qu.  For example, Qu plainly states “release rate may be controlled in the environment of a well treatment fluid,” which presumably refers to both the “increasing rates for increased temperature” and the “use as slow-release” breakers (i.e., at decreased temperature).  In other words, Qu implies operability as a slow-release breaker, which would be at decreased temperatures.
It is further unclear under what basis Applicant believes Qu must provide some sort of temperature minimum/floor, because “the environment of a well treatment fluid” is simply whatever bottom hole temperature the well has.  For example, the reference to Li (2014/0262276) as cited demonstrates such common bottom hole temperatures that may be “the environment of a well treatment fluid” include those “from about 10°C to about 70°C, or from about 25°C to about 60°C, or from about 32°C to about 55°C” ([0068]).  Li is not required to enable Qu’s breaker to operate at decreased temperatures, because Qu already implies operability at decreased temperatures as a “slow-release” breaker.
Finally, Applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments.  In this case, Qu’s disclosed examples with viscosity tests “at 200°F (93°C) or above” do not constitute a teaching away from a broader disclosure, which includes whichever bottom hole temperature is “the environment of a well treatment fluid.”
Accordingly, this argument is not persuasive.

In Applicant’s arguments, third, Applicant states:
“In short, the Office's rejection attempts to have it both ways. Qu is cited for the proposition that, given the similarity in chemical composition, Applicant's claims would be mere recognition of latent properties in the existing prior art. However, to complete the rejection, the Qu reference is combined with a secondary reference whose chemical properties do not overlap with the Qu reference at all. But it would not be "obvious," as the Office states, to a person of ordinary skill in the art to write the temperature ranges of one reference into the limitations of a different reference using a completely different chemistry, with completely different aims, and whose references to temperature are all concerned with the performance of the claimed cross-linker, not the unspecified breaker. Rather, a person of ordinary skill in the art would require extensive testing and evidence that the combination of Li's cross-linker specifically, and Qu's breaker specifically, could operate at the temperatures of Applicant's claim 1” (p.5). 
This statement is incorrect for multiple reasons:
First, Qu and Li describe the same crosslinkers.  For example, Qu discloses “the crosslinker may contain a metal cation or borate” (3:55-56) and “the Zr(IV) ions may also contribute to crosslinking of the viscosifying agent” (5:63-64) (see also Qu Examples 1-10, Borate-crosslinked” and “Zr-crosslinked”).  Similarly, Li teaches “The crosslinking agent in the treatment fluids of the present disclosure may comprise a polyvalent metal ion that is capable of crosslinking at least two molecules of the crosslinkable component. Examples of suitable metal ions include, but are not limited to, zirconium IV, titanium or aluminum and/or other Group IV metals, or combinations thereof. Other suitable crosslinkers can contain boron” = borate ([0039]).  Accordingly, these are the same chemicals being used in the same way, and there would be no concern about testing and evidence that Li’s cross-linker could operate at the temperatures taught by Li and claimed by Applicant.
Second, as in the rejection, Qu does not appear to describe any limits on the usable temperatures for Qu’s system, but Qu fails to specify a bottom hole temperature of 70°C or less “in the environment of a well treatment fluid.”  Nevertheless, Li plainly states “For example, in a low-permeability subterranean formation, suitable initial viscosities may be similar to that of water, such as from about from about 1 cP to about 10,000 cP, or be from about 1 cP to about 1,000 cP, or be from about 1 cP to about 100 cP at the treating temperature, which may range from a surface temperature to a bottom-hole static (reservoir) temperature, such as from about 4°C to about 80°C, or from about 10°C to about 70°C, or from about 25°C to about 60°C, or from about 32°C to about 55°C” ([0068]).  This demonstrates that such bottom hole temperatures are common for “the environment of a well treatment fluid.”
Third, the Office is not attempting to have it “both ways” because the “mere recognition of latent properties” is directed to one claimed feature while Li’s teaching of temperature is directed to another, unrelated claimed feature.  For example, based on the evidence of record, regardless of the given temperature, providing glyoxal as in Qu would “ensure the aldehyde or ketone breaks a water-soluble polymer within the zone.”  The only difference would be whether the breaking occurs quickly (at high temperature) or slowly (at low temperature), and Qu allows that “fluids may be formulated to break in 2 days, or to break in 2 hours” (4:10-11).  If Qu’s fluid breaks over 2 days = 48 hours, it appears this would be a lower temperature than Applicant’s Example in Fig. 2, which showed breaking by 20 hours at 67°C (150°F) ([0046]).  
Finally, Applicant is reminded that, in KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  See MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.  In this case, the claim appears to merely recite the combination of familiar elements (known crosslinkable polymers; known crosslinkers; known glyoxal breaker) according to known methods (treating a well at known/ordinary bottomhole temperatures) which yield predictable results (breaking of the crosslinked polymer). 
For at least the foregoing reasons, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, as previously, Applicant may incorporate allowable claim 7 into the independent claim.  Then, claims 4-6 may be Amended to further recite “wherein the well treatment fluid comprises a second water-soluble source of aldehyde or ketone, wherein the second water soluble source…” for compatibility between the limitations of claims 4-6 and claim 7’s limitations.  Alternatively, claims 4-6 may be canceled and pursued in a Divisional or the like.
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674